UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 29, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund III Securities owned by the Fund on February 29, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 11.93% (Cost $78,729,961) Automobile Manufacturers 0.29% Note 7.450% 07-16-31 CCC+ $2,755 1,880,287 Consumer Finance 0.36% General Motors Acceptance Corp., Bond 8.000 11-01-31 B+ 3,000 2,267,976 Electric Utilities 6.03% Black Hills Corp., Note 6.500 05-15-13 BBB- 15,000 15,810,525 DPL, Inc., Sr Note 6.875 09-01-11 BBB- 5,036 5,444,843 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 15,000 13,906,965 Kentucky Power Co., Sr Note, Ser D 5.625 12-01-32 BBB 3,565 3,198,992 Gas Utilities 1.86% Southern Union Co., Jr Sub Note Ser A (P) 7.200 11-01-66 BB 12,900 11,816,813 Multi-Utilities 1.80% DTE Energy Co., Sr Note 6.375 04-15-33 BBB- 7,500 7,346,805 TECO Energy, Inc., Note 7.000 05-01-12 BB+ 3,810 4,108,388 Oil & Gas Refining & Marketing 1.59% Valero Energy Corp., Note 7.500 04-15-32 BBB 9,500 10,140,775 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Capital preferred securities 11.30% (Cost $75,992,170) Page 1 John Hancock Preferred Income Fund III Securities owned by the Fund on February 29, 2008 (unaudited) Diversified Banks 6.59% Credit Agricole Preferred Funding Trust 7.00%, 01-29-49 7.000 01-29-49 A $9,000 8,820,000 HBOS Capital Funding L.P., 6.85%, 03-29-49, (United Kingdom) (F) 6.850 03-29-49 A 10,000 8,747,000 Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) (F) 6.900 11-29-49 A+ 25,000 24,375,000 Electric Utilities 1.13% DPL Capital Trust II, 8.125%, 09-01-31 8.125 09-01-31 BB+ 6,225 7,176,802 Gas Utilities 2.09% KN Capital Trust I, 8.56%, 04-15-27, Ser B 8.560 04-15-27 B 8,735 8,735,000 KN Capital Trust III, 7.63%, 04-15-28 7.630 04-15-28 B 4,960 4,588,000 Multi-Utilities 1.49% Dominion Resources Capital Trust I, 7.83%,12-01-27 7.830 12-01-27 BBB 9,097 9,487,407 Issuer Shares Value Common stocks 0.74% (Cost $6,218,297) Electric Utilities 0.74% Great Plains Energy, Inc. 185,000 4,704,550 Credit Issuer, description rating (A) Shares Value Preferred stocks 130.57% (Cost $908,645,996) Agricultural Products 2.82% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 195,000 17,958,291 Automobile Manufacturers 3.57% Ford Motor Co., 7.50% CCC+ 761,385 12,410,575 General Motors Corp., 7.25%, Ser 07-15-41 B- 50,641 878,115 General Motors Corp., 7.375%, Ser 05-15-48 B- 558,194 9,405,569 Broadcasting & Cable TV 3.86% CBS Corp., 6.75% BBB 164,600 3,846,702 Comcast Corp., 6.625% BBB+ 130,000 2,990,000 Comcast Corp., 7.00% BBB+ 119,900 2,926,759 Comcast Corp., 7.00%, Ser B BBB+ 609,556 14,812,211 Page 2 John Hancock Preferred Income Fund III Securities owned by the Fund on February 29, 2008 (unaudited) Consumer Finance 4.18% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 270,000 6,018,300 HSBC Finance Corp., 6.875% AA- 626,118 15,496,421 SLM Corp., 6.00% BBB- 162,495 2,981,783 SLM Corp., 6.97%, Ser A BB 44,899 2,117,437 Diversified Banks 10.41% BAC Capital Trust II, 7.00% A+ 94,600 2,340,404 BAC Capital Trust III, 7.00% A+ 22,000 547,580 BAC Capital Trust IV, 5.875% A+ 131,400 2,906,568 Barclays Bank Plc, 7.10%, Ser 3 (United Kingdom) (F) A+ 60,000 1,509,600 Fleet Capital Trust VIII, 7.20% A+ 30,400 758,480 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 960,000 20,342,400 Royal Bank of Scotland Group Plc, 7.25%, Ser T (United Kingdom) (F) A 40,000 1,011,200 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) (F) A+ 100,000 2,340,000 USB Capital VIII, 6.35%, Ser 1 A+ 269,700 6,313,677 USB Capital X, 6.50% A+ 80,000 1,900,800 Wachovia Corp., 8.00% A 200,000 5,060,000 Wachovia Preferred Funding Corp., 7.25%, Ser A A 674,800 16,768,780 Wells Fargo Capital Trust IV, 7.00% AA- 177,800 4,457,446 Electric Utilities 18.84% Consolidated Edison, Inc., $5.00, Ser A BBB+ 30,000 2,709,300 DTE Energy Trust II, 7.50% BB+ 37,400 930,138 Entergy Mississippi, Inc., 7.25% A- 113,668 2,846,247 FPC Capital I, 7.10%, Ser A BBB- 783,400 19,193,300 FPL Group Capital Trust I, 5.875% BBB+ 480,000 11,596,800 FPL Group Capital, Inc., 7.45%, Ser E BBB+ 120,000 3,120,000 Georgia Power Co., 6.00%, Ser R A 730,000 17,914,200 HECO Capital Trust III, 6.50% BB+ 140,000 3,462,200 Interstate Power & Light Co., 7.10%, Ser C BBB- 354,900 9,282,871 Interstate Power & Light Co., 8.375%, Ser B Baa2 54,500 1,635,000 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 189,000 4,624,603 PPL Energy Supply, LLC, 7.00% BBB 857,770 21,693,003 Southern California Edison Co., 6.00%, Ser C BBB- 30,000 2,968,125 Southern California Edison Co., 6.125% BBB- 20,000 1,985,626 Virginia Power Capital Trust, 7.375% BBB 513,650 12,964,526 Westar Energy, Inc., 6.10% A 117,000 2,995,200 Page 3 John Hancock Preferred Income Fund III Securities owned by the Fund on February 29, 2008 (unaudited) Gas Utilities 5.45% Laclede Capital Trust I, 7.70% BBB+ 82,800 2,142,864 Southern Union Co., 7.55%, Ser A BB 449,000 11,314,800 Southwest Gas Capital II, 7.70% BB 850,350 21,207,729 Integrated Telecommunication Services 3.92% Telephone & Data Systems, Inc., 6.625% BB+ 497,600 10,733,232 Telephone & Data Systems, Inc., 7.60%, Ser A BB+ 648,743 14,239,909 Investment Banking & Brokerage 15.24% Fleet Capital Trust IX, 6.00% A+ 469,200 10,510,080 Goldman Sachs Group, Inc., 6.20%, Ser B A 240,000 5,716,800 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- 798,400 17,844,240 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 142,601 5,982,112 Merrill Lynch Preferred Capital Trust III, 7.00% A- 457,017 11,082,662 Merrill Lynch Preferred Capital Trust IV, 7.12% A- 380,700 9,365,220 Merrill Lynch Preferred Capital Trust V, 7.28% A- 408,700 10,054,020 Morgan Stanley Capital Trust III, 6.25% A 764,025 16,541,141 Morgan Stanley Capital Trust IV, 6.25% A 398,925 8,740,447 Morgan Stanley Capital Trust VI, 6.60% A 50,000 1,164,500 Life & Health Insurance 8.92% Lincoln National Capital VI, 6.75%, Ser F A- 304,000 7,448,000 MetLife, Inc., 6.50%, Ser B BBB 1,108,850 26,612,400 Phoenix Cos., Inc. (The), 7.45% BBB- 598,149 14,200,057 PLC Capital Trust IV, 7.25% BBB+ 181,600 4,385,640 PLC Capital Trust V, 6.125% BBB+ 83,300 1,790,950 Prudential Plc, 6.50% (United Kingdom) (F) A- 93,500 2,312,255 Movies & Entertainment 4.37% Viacom, Inc., 6.85% BBB 1,196,635 27,833,730 Multi-Line Insurance 7.24% Aegon NV, 6.375% (Netherlands) (F) A- 241,265 5,457,414 Aegon NV, 6.50% (Netherlands) (F) A- 162,950 3,778,811 ING Groep NV, 7.05% (Netherlands) (F) A 603,970 14,501,320 ING Groep NV, 7.20% (Netherlands) (F) A 765,000 18,933,750 ING Groep NV, 7.375% (Netherlands) (F) A 135,000 3,408,750 Page 4 John Hancock Preferred Income Fund III Securities owned by the Fund on February 29, 2008 (unaudited) Multi-Utilities 6.98% BGE Capital Trust II, 6.20% BBB- 807,028 18,400,238 DTE Energy Trust I, 7.80% BB+ 233,400 5,926,026 PNM Resources, Inc., 6.75%, Conv BB+ 322,999 7,341,767 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 30,000 2,710,500 Xcel Energy Inc., 7.60% BBB- 400,000 10,024,000 Oil & Gas Exploration & Production 6.20% Devon Energy Corp., 6.49%, Ser A BB+ 25,250 2,581,025 Nexen, Inc., 7.35% (Canada) (F) BB+ 1,535,079 36,841,896 Other Diversified Financial Services 15.24% ABN AMRO Capital Funding Trust V, 5.90% A 750,500 16,413,435 ABN AMRO Capital Funding Trust VI, 6.25% A 343,900 8,047,260 Citigroup Capital VII, 7.125% A 161,042 3,858,566 Citigroup Capital VIII, 6.95% A 326,200 7,721,154 Citigroup Capital X, 6.10% A 720,000 15,530,400 DB Capital Funding VIII, 6.375% A+ 422,850 10,135,715 DB Capital Trust II, 6.55% A+ 506,050 11,740,360 JPMorgan Chase Capital XI, 5.875%, Ser K A 985,000 21,867,000 JPMorgan Chase Capital XIV, 6.20%, Ser N A 25,000 582,500 JPMorgan Chase Capital XVI, 6.35% A 45,000 1,066,950 Real Estate Management & Development 5.39% Duke Realty Corp., 6.50%, Depositary Shares, Ser K REIT BBB 151,600 3,179,052 Duke Realty Corp., 6.60%, Depositary Shares, Ser L REIT BBB 118,500 2,519,310 Duke Realty Corp., 6.625%, Depositary Shares, Ser J REIT BBB 638,100 13,668,102 Public Storage, Inc., 6.18%, Depositary Shares, Ser D REIT BBB+ 25,000 525,000 Public Storage, Inc., 6.50%, Depositary Shares, Ser W REIT BBB+ 450,000 9,805,500 Public Storage, Inc., 7.50%, Depositary Shares, Ser V REIT BBB+ 184,530 4,622,477 Page 5 John Hancock Preferred Income Fund III Securities owned by the Fund on February 29, 2008 (unaudited) Regional Banks 3.79% PFGI Capital Corp., 7.75% A 926,900 24,128,412 Reinsurance 0.41% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) (F) BBB+ 127,800 2,581,560 Specialized Finance 1.06% CIT Group, Inc., 6.35%, Ser A BBB+ 140,000 2,832,200 Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) (F) BB+ 155,300 3,898,030 Wireless Telecommunication Services 2.68% United States Cellular Corp., 7.50% BB+ 754,100 17,050,201 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 0.83% (Cost $5,299,420) Government U.S. Agency 0.83% Federal Home Loan Bank Discount Note 1.970% 03-03-08 AAA $5,300 5,300,000 Total investments (Cost $1,074,885,844)  155.37% Liabilities in excess of other assets (0.36%) Fund preferred shares, at liquidation value (55.01%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category, as a percentage of the net assets applicable to common shareholders. Page 6 John Hancock Preferred Income Fund III Notes to Schedule of Investments February 29, 2008 (unaudited) REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $17,958,291 or 2.82% of the net assets applicable to common shareholders as of February 29, 2008.  The cost of investments owned on February 29, 2008, including short-term investments, for federal income tax purposes was $1,075,373,204. Gross unrealized appreciation and depreciation of investmentsaggregated $6,709,750 and $93,305,120, respectively, resulting in net unrealized depreciation of $86,595,370. Notes to Schedule of Investments - Page 1 John Hancock Preferred Income Fund III Financial futures contracts February 29, 2008 (unaudited) Number of Unrealized Open contracts contracts Position Expiration Depreciation U.S. Treasury 10-Year Note 1,375 Short Jun 08 ($4,123,886) Financial futures contracts John Hancock Preferred Income Fund III Interest rate swap contracts February 29, 2008 (unaudited) Rate type Notional Payments made Payments received Termination Unrealized amount by Fund by Fund date Counterparty Depreciation $52,500,000 4.142% (a) 3-month LIBOR Nov 2010 Morgan Stanley ($1,963,814) 87,500,000 4.374 (a) 3-month LIBOR Nov 2010 Bank of America (3,808,882) 87,500,000 3.790 (a) 3-month LIBOR Jan 2011 Morgan Stanley (2,377,965) 35,000,000 3.998 (a) 3-month LIBOR Apr 2009 Morgan Stanley (612,462) Total ($8,763,123) (a) Fixed rate Interest rate swap contracts Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. The Fund records changes in the value of the swap as unrealized gains or losses on swap contracts. Net periodic payments accrued but not yet received (paid) are included in change in the unrealized appreciation/depreciation on the Statement of Operations. Accrued interest income and interest expense on swap contracts are recorded as realized gain (loss). Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 23, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 23, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: April 23, 2008
